DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Feb 26, 2021 in response to the Non-Final Office Action mailed on Dec 14, 2020, regarding application number 16/015,617. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-22 is/are currently pending and has/have been examined.


Response to Amendment 
	Applicant’s Remarks filed on Feb 26, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 2-6 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) and in further view of Lee et al (US 8,993,340).

Regarding Claim 1, Hou teaches a fluidic system comprising (see Hou: Abstract), comprising:
a curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D)
a first inlet and a second inlet channel, wherein each inlet channel is in fluidic communication with a proximal region of said curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D);
wherein said first inlet channel and said second inlet channel are configured such that the first liquid initially flows in a first laminar flow stream proximal to a first side of said curved fluidic channel, and such that the second liquid initially flows in a second laminar flow stream proximal to a second side of said curved fluidic 
a first outlet channel and a second outlet channel, wherein each outlet channel is in fluidic communication with said distal region of said curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D) such that the third laminar flow stream is directed to said first outlet channel and the fourth laminar flow stream is directed to said second outlet channel (the language following this particular recitation of ‘such that’ is an example of functional language describing an intended result and do not differentiate over the art as it imposes no further structural limits on the device. The examiner has given the functional recitations the appropriate patentable weight and has deemed that the cited references meet the claim; MPEP § 2173.05 (g)).
Hou further teaches that sample fluid and sheath fluids can be introduced into the device by a variety of techniques known in the art, for example by use of a syringe or pump (see Hou: [0031]).
Hou does not explicitly teach:
a first liquid flow device in fluid communication with said first inlet channel for directing a first liquid into said curved fluidic channel
a second liquid flow device in fluid communication with said second inlet channel for directing a second liquid into said curved fluidic channel
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to include pumps for the introduction of the first and second fluid as suggested by Hou. 
It would have been obvious to one skilled in the art before the filing date of the invention to include a pump in the fluidic device of Hou, as suggested by Hou, because Hou teaches that a pump structure can be used to introduce fluids into the fluidic device (see Hou: [0031]).

Modified Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature.
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of modified Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Modified Hou does not teach:
the second liquid containing a magnetic microparticle suspension comprising a magnetic subset of microparticles and a non-magnetic subset of microparticles (Hou, however, is capable of processing any fluid)
one or more magnets positioned relative to said curved fluidic channel such that an approximately uniform magnetic field gradient is established across a width and height direction of said curved fluidic channel as Dean flow occurs along said curved fluidic channel exerting a force on the magnetic subset of microparticles in the width and height direction such that the magnetic subset of microparticles are retained proximal to said first side of said curved fluidic channel as the microparticles flow through said curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream in said distal region of said curved fluidic channel effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles
However, Lee teaches the analogous art of a cell separation fluidic device for magnetic separations using magnets (see Lee: Abstract). Lee teaches a C-shaped channel and a 3-dimensional spiral channel (arranged vertically) that are subjected to magnetic fields due to the placement of magnets in either the periphery or the center of the channels (see Lee: Fig 1; Fig 3; Fig 4, Fig 9A-9B). Lee also teaches a cylindrical magnet (i.e. substantially circular magnet) around which the channel helically winds, the arrangement resulting in a centrifugal/inertial/Dean drag force and magnetic force acting over the particles, separating a magnetically labelled subset of particles in a sample (see Lee: Column 4, line 36-38; Column 10, line 66, to Column 11, line 38). Thus, it follows that, for example, placing a magnet, or array of magnets as in Lee, near the center of the curved channel (i.e. the inner concave side) of modified Hou would result in the magnetic particles being subject to attraction or repulsion (i.e. an attractive field would move the magnetic particles towards the inner section of the curve and closer to the magnet, while a repulsive field would move the magnetic particles towards the outer section of the curve and further from the magnet). One skilled in the art could easily envision what would occur if an attractive or repulsive magnetic field were originating from the outer area of the curve (i.e. the outer convex side) and what would occur based on the properties of the magnetic particles and/or the liquids being used. 
It would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38). The examiner notes that the language of “such that the magnetic subset of microparticles are retained proximal to said first side of said curved fluidic channel as the microparticles flow through said curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream in said distal region of said curved fluidic channel effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” is an example of functional language describing an intended result and does not differentiate over the art as it imposes no further structural limits on the device. The examiner has given the functional recitations the appropriate patentable weight and has deemed that the cited references meet the claim (see MPEP § 2173.05 (g)).
Note: Claim(s) 1-9 contain a large amount of functional language and/or intended use (i.e. “configured to…”, “to direct…”, “such that…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 2, modified Hou teaches all the limitations as applied to Claim 1. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle proximate to the outer wall migrating to the inner wall after completing a half Dean cycle (see Hou: [0032]-[0033]; equation/approximation 1). 
Modified Hou does not explicitly teach a configuration of width, height, length, radius of curvature, flow rate of the first or second liquid, or any combination thereof that would specifically result in the inertial forces alone, in the absence of magnets, being unable to retain the magnetic subset particles on the first side of the curved fluid channel. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to optimize the width, height, radius of curvature, length, flow rate, or any combination thereof to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width, height, length, flow rate, or any combination thereof of the system of modified Hou by using the guidelines in modified Hou (see Hou: [0032]-[0033]; equation/approximation 1) to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.

Regarding Claim 3, modified Hou teaches all the limitations as applied to Claim 1. and further teaches wherein said one or more magnets are positioned such that the magnetic field gradient is approximately uniform along at least a portion of said curved fluidic channel in a length, width and height direction (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  

	Regarding Claim 4, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said one or more magnets is a cylindrical magnet surrounded at least in part by said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 9A-9B). 

	Regarding Claim 5, modified Hou teaches all the limitations as applied to Claim 1 and further teaches the magnets being arranged beyond an outer convex side of said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4).

	Regarding Claim 6, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said first side of said curved fluidic channel is an inner concave side of said curved fluidic channel, and wherein a magnetic force resulting from the magnetic field gradient is configured to retain the magnetic subset of microparticles proximal to said inner concave side (see Claim 1 rejection). 

Regarding Claim 7, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said first side of said curved fluidic channel is an outer convex side of said curved fluidic channel, and wherein a magnetic force resulting from the magnetic field gradient is configured to retain the magnetic subset of microparticles proximal to said outer convex side (see Claim 1 rejection).

Regarding Claim 8, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is attractive (see Claim 1 rejection).

Regarding Claim 9, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is repulsive (see Claim 1 rejection).

Regarding Claim 10, Hou teaches a method of performing solution exchange within a curved fluidic channel (see Hou: Abstract; [0008]-[0010]; Fig 1A, 1B, 1C and 1D), the method comprising:
directing, into a proximal region of the curved fluidic channel, a first liquid and a second liquid, the first liquid and the second liquid deliverable to the curved fluidic channel such that the first liquid initially flows in a first laminar flow stream proximal to a first side of the curved fluidic channel and such that the second liquid initially flows in a second laminar flow stream proximal to a second side of the curved fluidic channel (see Hou: [0008]-[0010]; the first liquid and second corresponding to the sheath fluid and blood sample of Hou, respectively; Fig 1A, 1B, 1C and 1D);
collecting the third laminar flow stream in a first outlet channel and the fourth laminar flow stream in a second outlet channel (see Hou: [0008]-[0010]; the first liquid and second corresponding to the sheath fluid and blood sample of Hou, respectively; Fig 1A, 1B, 1C and 1D).

Modified Hou does not teach:
the curved fluidic channel having a constant radius of curvature.
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of modified Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Modified Hou does not teach:
the second liquid containing a microparticle suspension comprising a magnetic subset of microparticles and a non-magnetic subset of microparticles
while applying an approximately uniform magnetic field gradient along a width and height direction of the curved fluidic channel, flowing the first liquid and the second liquid over a length of the curved fluidic channel suitable for effecting inversion of the first liquid and the second liquid via Dean flow, such that the second liquid forms a third laminar flow stream proximal to the first side of the curved fluidic channel, and the first liquid forms a fourth laminar flow stream proximal to said second side of the curved fluidic channel, wherein the magnetic field gradient is configured to exert a force on the magnetic subset of microparticles in the width direction such that the magnetic microparticles are retained proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles; and
However, Lee teaches the analogous art of a cell separation fluidic device for magnetic separations using magnets (see Lee: Abstract). Lee teaches a C-shaped channel and a 3-dimensional spiral channel (arranged vertically) that are subjected to magnetic fields due to the placement of magnets in either the periphery or the center of the channels (see Lee: Fig 1; Fig 3; Fig 4, Fig 9A-9B). Lee also teaches a cylindrical magnet (i.e. substantially circular magnet) around which the channel helically winds, the arrangement resulting in a centrifugal/inertial/Dean drag force and magnetic force acting over the particles, separating a magnetically labelled subset of particles in a sample (see Lee: Column 4, line 36-38; Column 10, line 66, to Column 11, line 38). Thus, it follows that, for example, placing a magnet, or array of magnets as in Lee, near the center of the curved channel (i.e. the inner concave side) of modified Hou would result in the magnetic particles being subject to attraction or repulsion (i.e. an attractive field would move the magnetic particles towards the inner section of the curve and closer to the magnet, while a repulsive field would move the magnetic particles towards the outer section of the curve and further from the magnet). One skilled in the art could easily envision what would occur if an attractive or repulsive magnetic field were originating from the outer area of the curve (i.e. the outer convex side) and what would occur based on the properties of the magnetic particles and/or the liquids being used. Furthermore, though Lee does not explicitly mention having a uniform magnetic field, the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels. 
It would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38). The examiner notes that the language of “such that the second liquid forms a third laminar flow stream proximal to the first side of the curved fluidic channel, and the first liquid forms a fourth laminar flow stream proximal to said second side of the curved fluidic channel, wherein the magnetic field gradient is configured to exert a force on the magnetic subset of microparticles in the width direction such that the magnetic microparticles are retained proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” expresses the intended result of a process step positively recited (see MPEP § 2111.04). The examiner takes the position that the recitation identified above (i.e. “such that…”) is a result of the combination of the construction of the device (i.e. the circular channel) and manipulation/mode of operation of said device (i.e. supplying distinct fluids, one of which has a magnetic target, and generating a magnetic field to move said magnetic target) and does not provide further limitations as to the process of using the device to perform solution exchange.

Regarding Claim 11, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle proximate to the outer wall migrating to the inner wall after completing a half Dean cycle (see Hou: [0032]-[0033]; equation/approximation 1). 
Modified Hou does not explicitly teach a configuration of width, height, radius of curvature and length of the curved fluidic channel and a flow rate of the magnetic microparticle suspension are selected such that, in the absence of the magnetic field gradient, inertial forces alone would be insufficient to retain the magnetic subset of microparticles proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to optimize the width, height, length, radius of curvature, flow rate, or any combination thereof to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the width, height, length, flow rate, or any combination thereof of the system of modified Hou by using the guidelines in modified Hou (see Hou: [0032]-[0033]; equation/approximation 1) to achieve, in the absence of magnets, the lack of retention of the magnetic particles on the first side of the curved fluid channel by inertial forces alone.

Regarding Claim 12, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches the behavior of the flow in a curved channel in response to a Dean cycle and states that a particles migration can be defined by the Dean cycle, with a particle proximate to the outer wall migrating to the inner wall after completing a half Dean cycle (see Hou: [0032]-[0033]; equation/approximation 1). 
Modified Hou does not explicitly teach wherein the length of the curved fluidic channel is selected to correspond to a half a Dean cycle. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have selected the length of the fluidic channel to correspond to half a Dean cycle if it was desirable to have a particle migrate from the outer wall to the inner wall as this would have yielded a predictable result as disclosed by Hou. 
It would have been obvious to one skilled in the art before the filing date of the invention to make the length of the curved fluidic channel correspond to a half Dean cycle if it was desirable to have a particle migrate from the outer wall to the inner wall as this would have yielded a predictable result as disclosed by Hou see Hou: [0032]-[0033]; equation/approximation 1).

Regarding Claim 13, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the microparticle suspension is flowed at a rate between 0.1 mL/min and 1 mL/min (see Hou: “the diluted blood sample is loaded into a delivery mechanism and injected into the sample inlet at a rate of about 100 µL/min to about 200 µL/min, such as about 100 µL/min, 125 µL/min, 150 µL/min, 175 µL/min or 200 µL/min, for example between about 125 µL/min and about 175 µL/min”, [0035]). 

Regarding Claim 14, modified Hou teaches all the limitations as applied to Claim 10. Modified Hou further teaches that flow rates can be optimized to ensure that particles undergo the effects of a desired number of Dean cycles in the channel (see Hou: “For a given micro-channel length, the particles can thus undergo multiple Dean cycle migrations with increasing flow rates (Re)… The appropriate flow rate necessary to ensure that the particles of interest undergo a complete Dean cycle is dependent on many factors including the dimension of the microfluidic device and the high-through put needs of a particular application…”, [0032]-[0033]; “by calculating the appropriate flow rates, it is ensured that the microbes undergo a full Dean cycle migration at the outlet ensuring that the microbes are focused near the outer wall while the blood cells are focused near the inner wall”, [0035]).
Modified Hou does not explicitly teach “wherein the microparticle suspension is flowed at a rate between 1 mL/min and 10 mL/min”.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art optimize the fluid rates to achieve a predetermined level of separation in the fluidic channel.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the flow rate of the magnetic particle suspension of modified Hou as suggested by Hou, because Hou teaches that the separation can be controlled by modulating the flow rates and device dimensions (see Hou: [0032]-[0033]). 

Regarding Claim 15, Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the curved fluidic channel is provided as an arc spanning less than 360 degrees (see modification of Claim 10, C-shaped channel; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 16, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the magnetic field gradient is uniform along the arc in a length, width and height direction (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels)

Regarding Claim 17, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the first side of the curved fluidic channel is an inner concave side of the curved fluidic channel, and wherein a magnetic force resulting from the magnetic field gradient is configured to retain the magnetic subset of microparticles proximal to the inner concave side (see Claim 10 rejection). 

Regarding Claim 18, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein the first side of the curved fluidic channel is an outer convex side of the curved fluidic channel, and wherein a magnetic force resulting from the magnetic field gradient is configured to retain the magnetic subset of microparticles proximal to the outer convex side (see Claim 10 rejection).

Regarding Claim 19, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is attractive (see Claim 10 rejection).

Regarding Claim 20, modified Hou teaches all the limitations as applied to Claim 10 and further teaches wherein magnetic properties of the magnetic subset of microparticles and magnetic susceptibilities of the first liquid and the second liquid are selected such the magnetic force is repulsive (see Claim 10 rejection).

	Regarding Claim 21, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said one or more magnets is a substantially circular magnet positioned adjacent to said first side of said curved fluidic channel to cause said approximately uniform magnetic field (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  

Regarding Claim 22, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein said applying an approximately uniform magnetic field gradient comprises positioning a substantially circular magnet adjacent to said first side of said curved fluidic channel (see modification of Claim 1; Lee: Column 10, line 66, to Column 11, line 38; Fig 1; Fig 3; Fig 4, Fig 9A-9B; Lee does not explicitly mention having a uniform magnetic field, however the placement of the magnets in Lee implicitly teaches to one of skill in the art that the magnetic field is constant throughout the length of the channels).  


Response to Arguments
Applicant's Arguments, filed on Feb 26, 2021, towards the previous prior art rejections on Page(s) 2-6 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 2-6 of their Remarks, that the cited references do not teach a device that perform solution exchange and magnetophoretic separation of cells. 
The examiner respectfully disagrees. 
Regarding the combination made for apparatus Claim 1, the examiner notes that the language of “such that the magnetic subset of microparticles are retained proximal to said first side of said curved fluidic channel as the microparticles flow through said curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream in said distal region of said curved fluidic channel effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” is an example of functional language describing an intended result and does not differentiate over the art as it imposes no further structural limits on the device. That is to say, the device is capable of performing the functional language. As such, the examiner has given the functional recitations the appropriate patentable weight and has deemed that the cited references meet the claim (see MPEP § 2173.05 (g)). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38; the combination being capable of performing the functional language). Thus, the rejection is maintained (see above).
Regarding the combination made for method Claim 10, the examiner notes that the language of “such that the second liquid forms a third laminar flow stream proximal to the first side of the curved fluidic channel, and the first liquid forms a fourth laminar flow stream proximal to said second side of the curved fluidic channel, wherein the magnetic field gradient is configured to exert a force on the magnetic subset of microparticles in the width direction such that the magnetic microparticles are retained proximal to the first side of the curved fluidic channel as the microparticles flow through the curved fluidic channel, and such that the magnetic subset of microparticles reside predominantly within the third laminar flow stream effecting solution exchange of the first liquid and the second liquid relative to the magnetic subset of microparticles” expresses the intended result of a process step positively recited (see MPEP § 2111.04). The examiner takes the position that the recitation identified above (i.e. “such that…”) is a result of the combination of the construction of the device (i.e. the circular channel) and manipulation/mode of operation of said device (i.e. supplying distinct fluids, one of which has a magnetic target, and generating a magnetic field to move said magnetic target) and does not provide further limitations as to the process of using the device to perform solution exchange. Thus, It would have been obvious to one skilled in the art before the filing date of the invention to include a magnet, or an array of magnets, for separating a solution with magnetic particles as in Lee, in the center of the C-shaped channel of modified Hou, because Lee teaches that using C-shaped or spiral channels along with magnets on the periphery or center of the channels results in a centrifugal force and magnetic force acting over the particles that can be used to separate a magnetically labelled subset of particles in a sample (see Lee: Column 10, line 66, to Column 11, line 38; the combination describes the method steps, where performing the method steps would result in the language identified as describing intended result). Thus, the rejection is maintained (see above).
The examiner notes that Applicant has currently argued that the functional language is not found explicitly in the prior art, but has failed to describe how the language identified as describing intended result (see above) imposes further limitations on the structure of the apparatus and on the method of performing solution exchange. The examiner further notes that a description and/or showing of how the language identified as describing intended result (see above) imposes further limitations on the claims could be used to render this interpretation moot.  


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797    
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797